DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.
 
Status of Claims
3.    This Office Action is in response to the application filed on 09/02/2021. Claims 1 through 30 are presently pending and are presented for examination.

Examiner’s note
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
5.	Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 9-10, 16-17, 19-22, 24-25, 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (WO 2012/020312 A2) in view of Loehr et al. (US 2015/0304093 A1) further in view of Tooher et al. (US 2019/0141555 A1).

For claims 1, 19, and 29-30 You teaches a method for wireless communication at a user equipment (UE) (see Fig. 1“UE 2 (has processor, memory and instruction program) bi-directionally communicates with a BS 1 (has memory, processor, and instruction program)”), comprising: 
receiving a control message that indicates both a downlink resource for reception of a downlink transmission and a first uplink control resource for transmission of a channel quality indicator which is based at least in part on the downlink transmission (see page 5 lines 28-35 “base station (BS) 1 may use user equipment (UE) 2 specific downlink control indicator (DCI) to indicate resource element (REs) that DMRS used by UE 1 for CQI measurement” and Fig. 1 “a control message informing UE 2 of the information of demodulated reference signal (DMRS)”); 
identifying a demodulation reference signal (DMRS) of the downlink transmission based at least in part on the control message (see Fig. 1 “UE 2 receives DMRS from base station 1”) ; 
calculating the channel quality indicator based at least in part on the identified DMRS (see Fig. 1 “S14: calculating CQI according to the informed DMRS”); and 
transmitting the calculated channel quality indicator (CQI) via the first uplink control resource (see Fig. 1 “S15: Feeding back CQI to base station (BS) 1”).
You does not explicitly teach the received control message indicates a resource for reception of a downlink transmission and a first uplink control resource for transmission of a channel quality indicator.
However, Loehr teaches CQI feedback is in the uplink on the PUSCH resources assigned by the uplink resource assignment activating downlink component carrier (see paragraph 245 and claims 3 and 9 “wherein CQI is received on uplink resources assigned by the transmitted resource assignment information”). In addition, Loehr teaches a special DCI for downlink and uplink resource assignments for activation and deactivation of downlink component carriers (see Loehr:  paragraphs 117 and 233).  
Thus, it would have been obvious to person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Loehr in the CQI reporting of You in order to inform the UE 2 DL resources to receive downlink information from base station and assigning uplink resources for reporting CQI feedback (see Loehr: paragraphs 117, 233, claims 3, and 9). 
You in view of Loehr does not exclusively teach a message includes both downlink resource and uplink resource.
However, Tooher teaches a DCI may serve one or more purposes. In an example, such DCI may assign DL resources and/or UL feedback resources. Such a DCI may include resources that may be used to feedback measurements (see Tooher: paragraph 292). 
Thus, it would have been obvious to person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Tooher in the combined CQI reporting of Loehr and You in order to design a DCI to allocate both downlink resources and uplink resources for CQI feedback (see Tooher: paragraph 292). 

For claim 3 You in view of Loehr further in view of Tooher teaches
the method, further comprising: 
receiving, with the control message, an indication of a second uplink control resource for transmission of a hybrid automatic repeat request (HARQ) feedback, wherein the first uplink control resource and the second uplink control resource are different (see Loehr: paragraphs 18, 21 “DCI carrying cat 3 information (HARQ)” paragraph 256 uplink resource for transmitting HARQ”); and 
transmitting an acknowledgement associated with the downlink transmission or a negative acknowledgement associated with the downlink transmission via the second uplink control resource (see You: page 2 lines 3-7 “ACK/NACK”).

For claim 5 You in view of Loehr further in view of Tooher teaches
the method, wherein the transmitted channel quality indicator indicates an acknowledgement of the downlink transmission (see You: page 2 lines 3-7 and page 11 lines 18-21 “CQI implicitly indicates AC/NACK).

For claim 6 You in view of Loehr further in view of Tooher teaches
the method further comprising: 
receiving a retransmission of the downlink transmission based at least in part on the transmitted channel quality indicator, wherein the transmitted channel quality indicator indicates a negative acknowledgement of the downlink transmission (see You: page 2 lines 3-7 and page 11 lines 18-21 “CQI implicitly indicates AC/NACK”, and Loehr: paragraph 19 Hybrid ARQ as a retransmission” and paragraph 92 “downlink retransmission after one HARQRTT (round trip)”).

For claim 9 You in view of Loehr further in view of Tooher teaches
the method, wherein identifying the DMRS of the downlink transmission further comprises: 
identifying a reference physical downlink shared channel (PDSCH) associated with the downlink transmission based at least in part on the received control message, wherein the DMRS is identified based at least in part on the reference PDSCH (see You: page 2 lines 10-13 “DMRS is used for PDSCH”).

 For claim 10 You in view of Loehr further in view of Tooher teaches
the method, wherein identifying the DMRS of the downlink transmission further comprises: identifying a most recent DMRS (see You: page 2 lines 6-8 “sequence number used to identify DMRS”).

 For claim 16 You in view of Loehr further in view of Tooher teaches
the method, further comprising: 
receiving a channel quality indicator reporting configuration for calculating the channel quality indicator based on DMRS measurement and transmitting the channel quality indicator with hybrid automatic repeat request (HARQ) feedback, wherein the channel quality indicator is calculated based at least in part on the channel quality indicator reporting configuration received via radio resource control (RRC) signaling (see You: page 6 lines 2-4 “reserved DMRS for CQI measurement may be defined through high-layer signaling such as RRC signaling”).

For claim 17 You in view of Loehr further in view of Tooher teaches
the method, wherein transmitting the calculated channel quality indicator (see You: page 6 lines 2-4 “reserved DMRS for CQI measurement may be defined through high-layer signaling such as RRC signaling”) further comprises: 
transmitting the calculated channel quality indicator with HARQ feedback based at least in part on the channel quality indicator reporting configuration (see You: page 2 lines 3-7 “CQI implicitly reports ACK/NACK”) .

For claim 20 You in view of Loehr further in view of Tooher teaches
the method, further comprising: 
transmitting a channel quality indicator reporting configuration for channel quality indicator calculation based on DMRS measurement and channel quality indicator reporting with hybrid automatic repeat request (HARQ) feedback, wherein the channel quality indicator is received based at least in part on the channel quality indicator reporting configuration transmitted via radio resource control (RRC) signaling (as discussed in claims 16-17).

For claim 21 You in view of Loehr further in view of Tooher teaches
the method, further comprising: 
transmitting a channel quality indicator report indication, wherein the channel quality indicator report indication is associated with a physical downlink shared channel (PDSCH) transmission, the channel quality indicator report indication comprising a downlink control information (DCI) bit in the transmitted control message (see Loehr: Fig. 9 CQI bit”); and 
receiving the channel quality indicator based at least in part on the channel quality indicator report indication, wherein the channel quality indicator corresponds to the PDSCH transmission (see Loehr: paragraph 94 “performing CQI measurements based on received PDSCH” CQI bit”).

For claim 22 You in view of Loehr further in view of Tooher teaches
the method, further comprising: 
transmitting, with the control message, an indication of a second uplink control resource for transmission of a hybrid automatic repeat request (HARQ) feedback (as discussed in claim 3); and 
receiving an acknowledgement associated with the downlink transmission or a negative acknowledgement associated with the downlink transmission via the second uplink control resource (as discussed in claim 3).

For claim 24 You in view of Loehr further in view of Tooher teaches
the method, wherein the received channel quality indicator indicates an acknowledgement of the downlink transmission (as discussed in claim 5).

For claim 25 You in view of Loehr further in view of Tooher teaches
the method, further comprising: 
transmitting a retransmission of the downlink transmission based at least in part on the received channel quality indicator, wherein the received channel quality indicator indicates a negative acknowledgement of the downlink transmission (as discussed in claim 6).

For claim 27 You in view of Loehr further in view of Tooher teaches
the method, further comprising: identifying a modulation coding scheme (MCS) offset based at least in part on the received channel quality indicator (see You: page 2 lines 3-7, “MCS” and Loehr: paragraph 96 “selecting appropriate MCS for CQI”); and 
transmitting an indication of the MCS offset (see You: page 2 lines 3-7, “MCS”).

7.	Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Loehr further in view of Tooher further in view of Nam et al. (US 2015/0263796 A1).

          For claim 2 You in view of Loehr teaches the method, further comprising: 
multiplexing, on the first uplink control resource, the calculated channel quality indicator with an acknowledgement associated with the downlink transmission or a negative acknowledgement associated with the downlink transmission.
You teaches CQI or other implicit feedback, for example ACK/NACK are used for CSI calibration (see You: page 2 lines 3-7 and page 11 lines 18-21).
You in view of Loehr further in view of Tooher does not explicitly teach multiplexing CQI and acknowledgement.
However, Nam teaches UE is configured to report DMRS CQI together with hybrid automatic repeat request-acknowledge (HARQ-ACK) feedback on PUCCH, because the PUCCH format 3 can carry up to 22 bits wherein the DMRS-CQI is estimated in a subframe in which the user equipment received the set of PRBs (see Nam: paragraph 144 and claim 9).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to us the teachings of Nam in the combined CQI reporting of Tooher, Loehr and You in order to use PUCCH format 3 which can carry up to 22 bits to combine CQI and HARQ-ACK together (see Nam: paragraph 144 and claim 9).

8.	Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Loehr further in view of Tooher and further in view of Golitschek et al. (US 2020/0068605 A1).

          For claim 4 You in view of Loehr further in view of Tooher does not explicitly teach the method, further comprising: 
receiving a timing offset; and 
identifying the first uplink control resource based at least in part on the timing offset and the second uplink control resource.
However, Golitschek teaches timing offset field of the DCI (see paragraph 119) and uplink transmission (i.e., PUSCH) is then performed with a particular transmission timing offset at subframe n + offset (see paragraph 120). In addition, Golitschek teaches wherein the first-stage uplink resource scheduling message indicates a timing offset for the user equipment to perform the uplink transmission, and wherein the second-stage uplink resource scheduling message indicates a further timing offset for the user equipment to perform the uplink transmission, such that the user equipment performs the uplink transmission at least after the sum of the timing offset and the further timing offset upon receiving the second-stage uplink resource scheduling message (see Golitschek: claim 13).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to us the teachings of Golitschek in the combined CQI reporting of Tooher, Loehr and You in order to for a UE receive DCI to indicate a timing offset between two resources (see Golitschek: paragraphs 119-120 and claim 13).

For claim 23 You in view of Loehr further in view of Tooher and further in view of Golitschek teaches the method, further comprising: 
identifying a timing offset between the first uplink control resource and the second uplink control resource (as discussed in claim 4); and 
transmitting the timing offset, wherein the acknowledgement or the negative acknowledgement associated with the downlink transmission is received via the second uplink control resource indicated by the timing offset (as discussed in claim 4).

Allowable Subject Matter
9.	Claims 7-8, 11-15, 18, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/           Primary Examiner, Art Unit 2415